DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kipke et al. (US 5,487,662) in view of Gersh et al. (US 2013/0052607).
Kipke shows a dental tray system comprising a dental tray having a body having a channel for receiving a quantity of photocurable dental material (at 112 in Fig. 5-6), a light conductor (optical fibers), and a connector portion (at 152 in Fig. 5), and a light engine having at least one battery (battery pack 154), at least one light source (164), and a connector portion (near 164 in Fig. 5 that connects to 152), a charging station (“recharging stand”), wherein the connector portion of the dental tray directly contacts the connector portion of the light engine such that the at least one light source is directly coupled with the light conductor such that the light conductor emits light throughout the dental tray thereby curing the material (capable thereof; light dispersive material 150), and wherein upon identification of the charging station, the integrated circuit applies the correct charging sequence (when the battery pack is attached to the “recharging stand”).  With respect to claim 2, the light engine has more than one light source (at 164 in Fig. 5).  With respect to claims 5-6, 9, the dental tray is a single arch tray and has a number of devices present that may be different from a different double arch tray (Fig. 5-6; only one 
However, Kipke fails to show an integrated circuit, wherein upon contact between the first contact portion of the dental tray and the second contact portion of the light engine an electrical contact is made such that the integrated circuit identifies a type of tray and activates the appropriate light source, the electrical contact is directly and intimately between the devices, the electrical devices are the same or different, the integrated circuit is capable of identifying the tray type based on the number, location, or orientation of electrical devices, the integrated circuit can detect at least one of temperature, suitability of mechanical connection or optical connection, battery level, degradation of the light source, or combinations thereof, and notifying a user that a parameter has not been met.
Gersh similarly teaches a dental light wherein attachment between a working portion (“smart tip”) and the light engine (“housing”) includes an integrated circuit (“control circuit board”), wherein upon contact between the first contact portion of the dental tray and the second contact portion of the light engine a contact is made (pins) such that the integrated circuit identifies a type of working portion and activates the appropriate light control ([0107]), the contact is directly and intimately between the 
Apparatus claim 19 is rejected similarly to the above, particularly with respect to claims 11-12.
However Kipke/Gersh fails to show the integrated circuit is capable of identifying the charging station based upon the number, location, or orientation of electrical devices.  Since Kipke/Gersh already shows this type of identifying between the light engine and tray, it would have been obvious to try this same connection between the light engine and charging station for identification purposes.

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.
Applicant appears to be arguing the Kipke reference individually in regards to Kipke not suggesting how it could be modified to recognize the different types of dental trays or charging station, however Gersh was included in the 103 to address this limitation.  Applicant also argues that Kipke describes only one type of dental tray and no charging station, however at col. 6, line 40 Kipke discloses a charging station (“charging stand”) as previously rejected.  Kipke also shows different types of trays, such as the modular one starting in col. 6, line 54.  Since Kipke is already configured to interface with two different structures (charging stand or tray), the entire principle of operation would not need to be changed for the combination.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NELSON whose telephone number is (571)270-5898.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EDT.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, at (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MATTHEW M NELSON/Primary Examiner, Art Unit 3772